FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 August 26, 2016 Filed Via EDGAR (CIK #0000357310) Securities and Exchange Commission treet NE Washington, D.C. 20549 RE: Franklin Federal Tax-Free Income Fund (Registrant) File Nos. 002-75925 and 811-03395 Ladies/Gentlemen: On behalf of the above-referenced Registrant, submitted herewith under the EDGAR system, please find Post-Effective Amendment No. 46 to the Registrant's Registration Statement on Form N-1A (Amendment), which is being filed under the Securities Act of 1933, and the Investment Company Act of 1940. The filing has been made in order to bring the financial statements and other information up to date as required by the federal securities laws, and to make certain other non-material changes deemed appropriate. As Senior Associate General Counsel, I have reviewed the Amendment. Based upon such review, I have determined, and hereby represent accordingly, that said Amendment does not contain disclosures which would render it ineligible to become effective automatically pursuant to Rule 485(b) under the Securities Act of 1933. The Amendment will become effective on September 1, 2016. Please direct any inquiries regarding this filing to the undersigned at (650) 312-5651 or the address shown above. Sincerely yours, FRANKLIN FEDERAL TAX-FREE INCOME FUND /s/ Karen L. Skidmore Karen L. Skidmore Vice President and Secretary KLS/rs
